Citation Nr: 1205989	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  04-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent disabling for recurrent lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1959 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified at a personal hearing before the Board in April 2005.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board denied an increased rating in excess of 10 percent in March 2007.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issue in July 2009.  

The Board remanded the issue for a hearing before the Board in April 2010.  The Veteran testified at a videoconference hearing at the RO in July 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The case was returned to the Board and remanded again in August 2010 to afford the Veteran a new VA medical examination to determine the current level of severity of the Veteran's service-connected lumbar strain and to obtain both VA and private medical records.  The record contains the requested VA medical records and the Veteran's private neurology records.  The Veteran was afforded a VA examination in September 2010.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO issued an additional rating decision in September 2011 increasing the Veteran's disability rating from 10 percent to 20 percent.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low back disability generally manifested with forward flexion of the thoracolumbar spine of 35 degrees or greater.  

2.  At no point during the rating period on appeal did the Veteran's low back disability manifest with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, narrowing or irregularity of the joint space, or severe limitation of motion.

3.  At no point during the rating period on appeal did the Veteran's low back disability manifest with forward flexion of the thoracolumbar spine less than 30 degrees, ankylosis of the thoracolumbar spine, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for recurrent lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5295 (2002), 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated May 2010, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Although the notice did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a rating decision issued in September 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in April 2003, October 2004, and September 2010 to address the level of disability of the Veteran's spine.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the increased rating claim.  The VLJ asked questions to ascertain the extent of the Veteran's current low back disability and any treatment he currently receives for his disability.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher initial rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating - Lumbosacral Strain

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

At the outset, the Board observes that the schedular criteria for disabilities of the spine have undergone revisions during the pendency of this appeal.  The amendment affected general diseases of the spine and became effective September 26, 2003.  

In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The Veteran is entitled to the application of the criteria most favorable to his claim.  See Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where law is amended during pendency of appellant's claim, most favorable version applies), Rodriguez v. Nicholson, 19 Vet. App. 275, 287 (2005).  As noted, however, the amended criteria may not be applied prior to the date of amendment.

Prior to September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295.  Under that diagnostic code, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion. A 20 percent rating was warranted for lumbosacral strain on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position. A 40 percent rating was warranted for lumbosacral strain manifested by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.

The terms 'moderate' and 'severe,' among other components of the rating criteria are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.' 38 C.F.R. § 4.6.

Potentially applicable in rating the Veteran's low back disability was 38 C.F.R. § 4.71a , Diagnostic Code 5292 (prior to September 26, 2003). Under that code, a 10 percent rating was warranted for slight limitation of motion; a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine; and a 40 percent rating was warranted for severe limitation of motion.

Currently, lumbosacral or cervical strain is rated under Diagnostic Code 5237.  Diagnostic Code 5237 refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in April 2003.  The examiner noted no ankylosis.  Range of motion findings were not available as the Veteran refused to do the testing for fear that he may become incapacitated after flexing, extending, or bending.  The examiner noted no neurological defects.  

The Veteran attended private physical therapy from November 2003 to January 2004.  During that time, the Veteran's lumbar flexion ranged from 72 degrees to 84 degrees with pain elicited at the end ranges.  His lateral flexion was 30 degrees bilaterally with pain only elicited beyond the normal range of motion at 40 degrees on the right and 34 degrees on the left.  

The Veteran was afforded another VA examination in October 2004.  At that time, the Veteran used the treadmill at the gym for half an hour and trains for about half an hour every day.  Therefore, the examiner noted that repetitive motions seem to be free or ad libitum when it comes to his lumbosacral spine.  The Veteran's flexion was measured to 68 degrees.  He experienced pain in the lumbar area after bending at least 68 to 70 degrees.  Lateral flexion was measured to 22 degrees on the left and 24 degrees on the right.  The examiner found no ankylosis or neurological symptoms.  He stated that the Veteran avoids any flare-ups.  The VA examiner also found no intervertebral disc syndrome or any disc syndrome in this case

In April 2005, the Veteran testified at a hearing before the Board.  The Veteran reported that he experienced continual pain that had reached a 7 or 8 on a scale of 1 to 10 at least twice in the previous year that lasted for several months.  He noted that he could not bend over to touch his toes, that driving for his volunteer job was difficult due to pain, and that he could only walk for 15 to 20 minutes due to his back pain and other disabilities.  

During the July 2010 hearing before the Board, the Veteran noted treatment with pain medication and a back brace.  The Veteran also noted some numbness and tingling sensations in his lower extremities.  
VA treatment records also show consistent complaints of low back pain with occasional radiation to the left leg.  The Veteran was treated by a private neurologist from August 2008 to April 2011.  He diagnosed the Veteran with chronic back pain and restless leg syndrome.  

The Veteran was afforded a final VA examination in September 2010.  The Veteran complained of chronic low back pain with weakness, numbness, paresthesia, and difficulty in walking involving the lower extremities.  The examiner thoroughly reviewed the Veteran's history and medical records.  He noted the Veteran's current treatments.  The Veteran's forward flexion was measured to 35 degrees.  Left lateral flexion was measured to 20 degrees and right lateral flexion was measured to 30 degrees.  The examiner noted that repetitive movement of the thoracolumbar spine caused no additional loss of range of motion, although the Veteran did complain of increasing pain and discomfort with the activity.  The examiner found no ankylosis of the thoracolumbar spine.  The neurological examination was normal.  The examiner noted that the Veteran experiences subjective paresthesias and numbness of the lower extremities; however, based on the assessment by the Veteran's personal neurologist, VA neurologist, and the current examiner, the Veteran does not exhibit any signs of intervertebral disc radiculitis or radiculopathy.  The examiner noted that during the prior five to seven years, history and medical records indicate that the Veteran developed polyneuropathy, which may be idiopathic or due to causes not as yet diagnosed, but is not consistent with radiculopathy secondary to a degenerative disc condition.  The Veteran's neurological symptoms of recurrent lower extremity weakness, lack of balance affecting ambulation, and incoordination are less likely as not associated with the Veteran's low back disability.  The examiner also reviewed an EMG report dated August 2008 and noted that the studies support his conclusions as the tests revealed evidence of peripheral neuropathy, but no evidence of mononeuropathy, radiculopathy, plexopathy, or myopathy.  

Based on the evidence cited above, the Veteran does not meet the criteria for an increased rating under the regulations in effect prior to September 26, 2003.  The Veteran's disability at no point manifested by listing of the whole spine to the opposite side or positive Goldthwaite's sign.  The Veteran's forward flexion was measured at a minimum of 35 degrees, which does not constitute marked limitation of forward bending in the standing position.  The Veteran did not experience a loss of lateral motion with osteoarthritic changes.  The Veteran's lateral flexion was measured to the full 30 degrees in January 2004.  The Board acknowledges that the Veteran's lateral flexion was minimally decreased to 22 and 24 degrees on the left and right respectively in October 2004 and to 20 degrees on the left in September 2010 (with normal right lateral flexion to 30 degrees), however this does not constitute a loss of lateral motion.  The record contains no evidence of narrowing or irregularity of the joint space.  Finally, the Board notes that the Veteran's limitation of motion was at no point considered severe.  

Additionally, the Veteran's range of motion was at no point limited to forward flexion of the thoracolumbar spine 30 degrees or less.  The Veteran's minimum forward flexion was measured to 35 degrees.  Additionally, the record shows negative findings for ankylosis of the thoracolumbar spine.  Therefore, the Veteran does not meet the requirements for a schedular increased rating under the revised rating criteria.  
	
The Board notes that the September 2010 VA examiner specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the thoracolumbar spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The examiner noted pain during his evaluation, but did not find any additional limitation due to pain.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board also finds that a higher disability rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The record is silent regarding any incapacitating episodes.  The Veteran does not assert that he has had at least 4 weeks of incapacitating episodes and the record does not indicate that the Veteran had any incapacitating episodes.  Additionally, the VA examiner in October 2004 found no intervertebral disc syndrome or any disc syndrome in this case and in September 2010 the examiner noted no signs of intervertebral disc radiculitis or radiculopathy.  

The Board acknowledges some neurological symptomatology in the lower extremities; however, the VA examiner determined that these symptoms were less likely than not related to the Veteran's low back disability.  The Veteran is certainly competent to testify as to symptoms such as numbness and tingling in his lower extremities, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The September 2010 VA examiner determined that the Veteran's neurological symptoms of recurrent lower extremity weakness, lack of balance affecting ambulation, and incoordination are less likely as not associated with the Veteran's low back disability.  He cited neurology reports, his own examination, and EMG findings to support his conclusion.  The record contains no other evidence relating the Veteran's neurological symptoms to his low back disability.  Therefore, the Veteran is not entitled to a separate disability rating for neurological manifestations of his recurrent lumbosacral strain.  

The Board acknowledges the Veteran's competent lay testimony in both the April 2005 and July 2010 Board hearings that he experiences pain causing limitation of motion and interference with his functional abilities as well as tingling and numbness.  The Board finds however that the VA examiners have addressed the Veteran's complaints of pain in their range of motion findings.  Additionally, as noted above, the Veteran's neurological complaints are not related to his current lumbosacral disability.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 20 percent for the Veteran's recurrent lumbosacral strain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's low back disability are pain and limitation of motion, which are included in the schedular rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.





ORDER

Entitlement to an increased disability rating in excess of 20 percent disabling for recurrent lumbosacral strain is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


